Title: From Thomas Jefferson to Samuel Henley, with a List of Books, 3 March 1785
From: Jefferson, Thomas
To: Henley, Samuel



Dear Sir
Paris Mar. 3. 1785.

An expectation of having the pleasure of seeing you myself in England has for a considerable time since my arrival in Europe prevented my writing to you. This expectation having rather lessened, I take the opportunity of sending you this by a gentleman who promises to enquire your residence, and to have it safely delivered.
After your departure from Virginia, Mr. Madison, being authorised by you either to dispose of your books generally, or to let me in particular have such as I wished to possess, submitted them to my examination. I selected those mentioned in the catalogue annexed and he set the price on them. A British man of war being then in Hampton road, I wrote you information of this transaction and sent the letter on board this vessel by a flag which happened to be going. Having never received any answer from you, I have doubted whether my letter got to your hands. I have not with me any voucher of his valuation, because when I left my own house to attend Congress, I had no expectation of visiting Europe. Upon receiving their orders, I came directly on from Annapolis, without returning home: and my being able to furnish you with the list inclosed arises from the circumstance of my having with me the catalogue of my library. I am unable to say with certainty at what sum he valued them; but in undertaking to answer your draught for twenty seven guineas, I am sure, from memory alone, that I am near the mark. If this should not be exact, the difference will be small, and may be settled on my return to America. I would have wished at the same time to advertize you that if the valuation should not be satisfactory and you would prefer the books to the money, they should be delivered to your order. But the incertainty of the time of my return  to America, the impossibility of having them searched out of my library by any other person, and the injury which some of them sustained in their transportation from Williamsburg to my house, give me to suppose you would not prefer this alternative. However as you know best how far these circumstances might weigh with you, you will be pleased to decide either for the money or books. If you should prefer the latter, I would wish to know it soon, that I may supply myself with the same while here. In either case it gives me pleasure that this circumstance was the means of saving you so much from that general destruction which involved the residue of your books when Mr. Madison’s house was burnt. From Miss Digges I purchased Pelloutiere’s history of the Celts. 2. vols. 12mo. belonging to Mr. Gwatkin. I shall be obliged to you to add their worth to your draught on me, and to permit me to make you the channel of it’s communication to Mr. Gwatkin, together with assurances of my esteem for him, and to accept of the same very cordially yourself. The events which separated us depending on public and national opinion and conduct only, were not of a nature to insinuate themselves between individual connections, or to dissolve the bands of private friendship. I shall be happy to hear that your course of life has been succesful, and that you enjoy health and felicity. I have the honour to be with great regard Dear Sir Your most obedient & most humble servant,

Th: Jefferson


Milton’s paradise lost. edn. in 10. books. small 4to.
Pierce Plowman 8vo.
Observns. on modern gardening 8vo. patent binding.
Gibson’s Saxon chronicle 4to.
Junius. 2. v. 12mo. patent binding.
Connection between price of provisions & size of farms pamphlet.
History of duelling. 12mo. unbound.
Aedes Walpolianae. 4to.
Hoole’s Tasso. 12mo.
Dante. 3. v. 12mo.
The Hermit of Warkworth. pamphlet.
Oeuvres de theatre de Diderot. 12mo.
Il Petrarca. 16s. red marocco.
Philips’s poems. 12mo.
Garth’s Dispensary.
12mo. Hurd’s Cowley. 2. v. 12mo.
Bourne poemata. 12mo.

Clarke’s Vegetius 8vo.
Calson’s specimens of printing types. pamphlet.
Portroyal Gr. gramm. 8vo.
Portroyal Lat. gram. 2. v. 8vo.
Dict. du vieux language de Lacombe. 2. v. 8vo.
Dictionnaire des monogrammes. 8vo.


Webb on poetry and music
}
in 1. vol. 12mo.


Moor’s essay on Tragedy


An essay on design in gardening.


Jennings on medals.


Harris’s Hermes 8vo.
——— three treatises 8vo.
Warton’s observns. on Spenser. 2. v. 8vo.
Essay on Shakespeare. 8vo.
Jones poeseos Asiaticae comment. 8vo. unbound.
London catalogue of books. pamphlet
Suidae lexicon. 3. v. fol. injured.
Sallust. Foulis. 12mo.
Wotton’s view of Hickes’s Thesaurus. 4to.
History of Barbadoes. 12mo.
Taylor’s elements of the civil law. 4to.
Dictionnaire de Chymie. 2. v. 12mo.
Tournefort institutiones. 2. v. 4to.
Dacosta’s mineralogy.
Linnaei Flora Lapponica. 8vo.

Critica Botanica. 8vo.
Philosophia Botanica. 8vo.
Fauna Suecica. 8vo.
Genera plantarum. 8vo.
Species plantarum. 2. v. 8vo.
Emantissa altera. 8vo.
Systema naturae. 2. v. 8vo.

Clayton’s flora Virginica. 4to.
Clarke on Saxon coins. 4to.


folios.
3.


4tos.
9.


8vos.
28.


12mos.
18.


16s.
1.


pamphlets.
4.


   


